The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of July 18, 2022.  Claims 1 to 20 are currently active in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isherwood (US Patent Publication Application 2015/0277743 A1) in view of Aguilar (US Patent Publication 2011/0107272 A1).
	In regard of claim 1, Isherwood discloses an electronic device comprising: a microphone array; memory; machine readable instructions; and processor circuitry to execute the machine readable instructions (See Figures 1A, 1B, 4, and 6 of Isherwood illustrating an electronic device (110, 410, 600) comprising microphone array (130, 135, 435, 430, 634, 636), memory (412, 606) with machine readable instructions and processor (410, 604) as discussed in paragraphs [0056, 0060-0061]) to: detect a first acoustic event based on signals output by the microphone array, the first acoustic event indicative of a first touch by a user on a surface of the electronic device at a first time (See a flow chart in Figure 5 of Isherwood illustrating detection of a first acoustic event (510) as discussed in paragraph [0048]); detect a second acoustic event based on the signals, the second acoustic event indicative of a second touch by the user on the surface at a second time; determine a first location of the first touch and a second location of the second touch relative to the surface based on the signals, identify the first time and the second time as occurring within a threshold period of time (See Figure 5 of Isherwood, reference numeral (512) illustrating detection of a second touch as discussed in paragraph [0048] and identify the first time and second time occurring within a threshold period (516) in Figure 5). 
	However, the reference to Isherwood does not identify a gesture based on the first location of the first touch, the second location of the second touch, and the occurrence of the first touch and the second touch within the threshold period of time; and cause an output at the electronic device in response to the gesture.
	In the same field of endeavor, Aguilar discloses an electronic device sensing touches which can identify a gesture (904) based on finger location (903) as shown in Figures 8b and 9 and discussed in paragraphs [0043, 0060].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use distance between two touches for gesture interpretation as disclosed by Aguilar with the sensors of Isherwood in order to determine the user’s finger gesture for device operation.	
	In regard of claim 2, Isherwood and Aguilar further disclose the electronic device of claim 1, wherein the processor circuitry is to: determine a proximity of the first location of the first touch relative to the second location of the second touch; and identify the gesture based on the proximity between the first touch and the second touch (Aguilar discloses an electronic device (900) having the processor (908) circuitry to determine a proximity of the first location of the first touch (8431, 903) and second touch (8432, 903) and identify the gesture based on the proximity between the first touch and the second touch (8434, 904) as discussed in paragraphs [0043, 0060]). 
	In regard of claim 3, Isherwood and Aguilar further disclose the electronic device of claim 2, wherein the processor circuitry is to identify the gesture as a double tap gesture based on the proximity between the first touch and the second touch (See Figure 4 and paragraph [0047] of Aguilar discussing recognition/interpretation (401, 402) of double tap by finger).
	In regard of claim 4, Isherwood and Aguilar further disclose the electronic device of claim 1, wherein the processor circuitry is to: determine a difference between the first time of the first touch and the second time of the second touch; and identify the first time and the second time as occurring within the threshold period of time based on the difference (See at least Figure 4 of Aguilar disclosing location detecting device (401) which can include time measuring unit to measure the touch duration between the first and second touch locations and determine (402) gesture based on that as discussed in paragraph [0060]).
	In regard of claim 8, Isherwood and Aguilar further disclose a computing device comprising: a housing having an exterior surface; a microphone; memory; machine readable instructions; and processor circuitry to execute the machine readable instructions to: determine a location of a touch by a user on the exterior surface based on microphone signals output by the microphone; perform a comparison of a time associated with the touch to a time threshold; correlate the touch with a gesture based on the location and the comparison; and cause a response to the gesture (See rejection of claim 1 provided above in relation to device (210) shown by Isherwood in Figure 2A).
	In regard of claim 9, Isherwood and Aguilar further disclose the computing device of claim 8, wherein the touch is a first touch and when the processor circuitry does not detect a second touch within the time threshold, the processor circuitry is to correlate the touch with a single tap gesture (See Figure 2A of Isherwood illustrating a first touch (230) as discussed in paragraph [0033]).
	In regard of claim 10, Isherwood and Aguilar further disclose the computing device of claim 8, wherein the touch is a first touch, the location is a first location, the time is an amount of time between a first time of the first touch and a second time of a second touch, and the processor circuitry is to: determine a second location of the second touch on the exterior surface based on the microphone signals; and correlate the first touch and the second touch with the gesture based on the amount of time satisfying the time threshold, the location of the first touch, and the location of the second touch (See Figures 1A-1B and 5 of Isherwood illustrating a first touch (510) and second touch (512) and the processor circuitry determine touch on the exterior surface based on the microphone signals (130, 135)) .
	In regard of claim 11, Isherwood and Aguilar further disclose the computing device of claim 8, wherein the touch includes a first touch and a second touch on the exterior surface (See Figures 2A-2B of Isherwood illustrating first touch (230) and second touch (240) on the exterior surface).
	In regard of claim 13, Isherwood and Aguilar further disclose the computing device of claim 8, wherein microphone signals are indicative of vibrations of the exterior surface in response to the touch (See paragraphs [0017, 0028] of Isherwood discussing microphone signals indicative of vibrations and other noise).
	In regard of claim 14, Isherwood and Aguilar further disclose the computing device of claim 8, wherein the microphone is a first microphone, and the processor circuitry is to determine the location of the touch based on first microphone signals output by the first microphone, second microphone signals output by a second microphone, and third microphone signals output by a third microphone (See at least Figure 1A of Isherwood illustrating two detecting microphones (M1, M2), however in paragraph [0028] is discussed that number of microphones is not limited).
	In regard of claim 15, Isherwood and Aguilar further disclose a non-transitory machine readable storage medium comprising instructions to cause processor circuitry of a compute device to at least: detect a first touch by a user on a surface of the compute device at a first time based on signals output by a microphone of the computing device (See Figure 5 of Isherwood illustrating detection of the first touch (510) based on signals output by microphones (M1, M2) on a surface (120) of the compute device); detect a second touch by the user on the surface of the compute device at a second time based on the signals; determine a first location of the first touch based on the signals; perform a comparison of first time relative to the second time (See Figure 5 of Isherwood illustrating detection of the second touch (512) and determine a first location relative to the second time (516)); determine an orientation of the surface of the compute device based on signals output by a device orientation sensor; associate the first touch with a gesture based on the first location, the comparison of the first time relative to the second time, and the orientation of the surface; interpret the gesture as a user input; and cause a response to the user input (See Figure 9 of Aguilar illustrating determination of orientation (912) and associate the first touch with gesture based on comparison of time (902, 904) and orientation of surface (912) as discussed in paragraph [0063] of Aguilar).
Claim(s) 5-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isherwood (US Patent Publication Application 2015/0277743 A1) in view of Aguilar (US Patent Publication 2011/0107272 A1) and further in view of Niemi (US Patent Application Publication 2015/0256763 A1).
	In regard of claim 5, Isherwood and Aguilar further disclose the electronic device of claim 1.
	However, the combination of Isherwood and Aguilar does not specifically discuss the electronic device wherein the gesture corresponds to a swipe gesture. 
	In the same field of endeavor, Niemi discloses the device (110) with processor (310) which is capable to identify the swipe gesture based on distance between first touch (150) and second touch (152) as shown in Figures 1a, and 3 and discussed in paragraph [0076].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use swipe gesture detection as disclosed by Niemi with the sensors of Isherwood and Aguilar in order to determine the user’s finger gesture for device operation.	
	In regard of claim 6, Isherwood, Aguilar and Niemi further disclose the electronic device of claim 5, wherein the processor circuitry is to identify the gesture as the swipe gesture based on one or more of (a) a distance between the first location of the first touch and the second location of the second touch or (b) a difference between the first time and the second time (See reference to Niemi which discloses the device (110) with processor (310) which is capable to identify the swipe gesture based on distance between first touch (150) and second touch (152) as shown in Figures 1a, and 3 and discussed in paragraph [0076]).
	In regard of claim 7, Isherwood,  Aguilar and Niemi further disclose the electronic device of claim 5, wherein the processor circuitry is to: determine a direction of the swipe gesture based on the first location of the first touch and the second location of the second touch; and cause a first output at the electronic device when the swipe gesture is associated with a first direction and a second output at the electronic device when the swipe gesture is associated with a second direction, the first direction different than the second direction (See paragraph [0076] of Niemi discussing that swipe direction is determined based on start point (150) and the end point (152) as shown in Figure 1a).
	In regard of claim 16, Isherwood , Aguilar and Niemi further disclose the non-transitory machine readable storage medium of claim 15, wherein the instructions are to cause the processor circuitry to associate the second touch with the gesture based on the comparison of the first time relative to the second time (See at least paragraph [0076] of Niemi and Figure 1a wherein is discussed that processor compare time of the first touch (150) and second touch (152)).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isherwood (US Patent Publication Application 2015/0277743 A1) in view of Aguilar (US Patent Publication 2011/0107272 A1) and further in view of Niemi (US Patent Application Publication 2015/0256763 A1) and further in view of Klinghult et al. (US Patent Publication Application 2013/0181951 A1).
	In regard of claim 17, Isherwood and Aguilar further disclose the non-transitory machine readable storage medium of claim 15.
	However, the combination of Isherwood and Aguilar does not specifically discusses machine readable storage medium, wherein the instructions are to cause the processor circuitry to determine the first location based on first frequencies associated with the microphone signals and second frequencies associated with the microphone signals, the first frequencies different than the second frequencies.
	In the same field of endeavor, Klinghult et al. discloses machine readable storage medium (315, 320) and processor circuitry (310) which determine the location of touch based on signature frequency of microphone (130) particular for each user’s touch as discussed in paragraphs [0040, 0061] and shown in Figures 1B, 3.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use frequencies of microphones as disclosed by Klinghult et al. with the sensors of Isherwood and Aguilar in order to determine the receptive sound produced by user’s finger to recognize a gesture for device operation.	
	In regard of claim 18, Isherwood, Aguilar and Klinghult et al. further disclose the non-transitory machine readable storage medium of claim 17, wherein the first frequencies are associated with audible sounds events and the second frequencies are indicative of vibrations of the surface of the computing device (See at least Figures 2A and 2B of Isherwood illustrating first frequencies associated with audible sound (230) and second (240) with vibration which can be distinguished as discussed in paragraphs [0040, 0061] of Klinghult et al.).
Claim(s) 12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isherwood (US Patent Publication Application 2015/0277743 A1) in view of Aguilar (US Patent Publication 2011/0107272 A1) and further in view of Fuller et al. (US Patent Publication Application 2006/0238439 A1).
	In regard of claim 12, Isherwood and Aguilar further disclose the computing device of claim 8.
	However, the combination of Isherwood and Aguilar does not specifically disclose computing device further including an orientation sensor, wherein the exterior surface is a lid and the processor circuitry is to: determine an orientation of the lid based on signals output by the orientation sensor; and verify the gesture as an intended gesture based on the orientation of the lid; and cause the response based on the verification.
	In the same field of endeavor, Fuller et al. disclose the orientation sensor (542, 544, 540) which determine the lid of computing device (210) and verify the gesture (160, 163) on device (220) based on orientation of lid as discussed in paragraphs [0024, 0028, 0039-0041] and Figures 1, 2 and 5 of Fuller et al. 
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to detection of closed state as disclosed by Fuller et al. with the sensors of Isherwood and Aguilar in order to determine a closed state of the compute device.	
	In regard of claim 19, Isherwood, Aguilar  and Fuller et al. further disclose the non-transitory machine readable storage medium of claim 15, wherein the surface is a lid of the compute device and the processor circuitry is to determine that the lid is in a closed position based on the signals output by the device orientation sensor (See reference to Fuller disclose the compute device (211) with a lid (250) serving as the surface when the lid is in closed position based on signal output by the device orientation sensor (542) as also discussed in paragraph [0041]).
	In regard of claim 20, Isherwood,  Aguilar and Fuller et al. further disclose the non-transitory machine readable storage medium of claim 19, wherein the processor circuitry is to: detect presentation of content on a display screen of the compute device, the display screen visible when the lid is in the closed position; and verify the first touch as an intended touch in response to the detection of the content (See Figures 2 and 5 of Fuller et al. illustrating detection of presentation of content on the display screen (220) when lid (250) is closed as discussed in paragraphs [0036-0041]).

Conclusion
The prior art of the record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
US Patent Publication 2013/0181951 A1 to Klinghult et al.
US Patent Publication 2011/0084940 to Lee
US Patent Publication 2015/0062091 to Li
US Patent Publication 2002/0167862 to Tomasi et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692